Citation Nr: 0732112	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  98-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headache.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from November 1995 to 
March 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from October 1997 and September 1999 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A hearing loss disability is not currently shown.

2.  Tinnitus is not shown in-service and there is no report 
of tinnitus for 6 months after service discharge; the 
competent evidence of record shows that tinnitus is not 
related to service.

3.  Headache is not related to any disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.  Headache was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VA must provide notice to a claimant "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

In this case, VCAA notice did not predate the initial 
adjudication of the claims as the claims were initiated and 
adjudicative action taken prior to the enactment of the VCAA.  
However, following the Board's remand decision in March 2006, 
VA sent the appellant a compliant VCAA notice letter dated 
April 2006.  This letter informed the appellant of the 
evidence necessary to establish entitlement to the benefits 
sought and the types of evidence that may be submitted.  This 
letter also informed the appellant of actions taken by VA and 
requested of the appellant, including that he should provide 
all pertinent information or evidence in his possession.  VA 
further advised the appellant of the disability rating and 
effective date elements of his claim.  Notably, VA sent 
another VCAA letter to the appellant in June 2006 that 
summarized recent VA actions and advised him of the 
disability rating and effective date elements of his claim.

The Board is cognizant that VCAA notice was not provided 
until after the initial rating decision.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  In this case, the Board finds that 
there is no prejudice to the appellant in this timing error 
because the claim was subsequently readjudicated in June 2007 
and VA sent the appellant a Supplemental Statement of the 
Case dated the same notifying him of the actions taken and 
evidence obtained or received.  Essentially, the appellant 
has not been deprived of information needed to substantiate 
his claims and the very purpose of the VCAA notice has not 
been frustrated by the timing error here.  Also, the Board 
notes that, because the claims are denied as discussed in the 
following decision, the benefit sought could not be awarded 
even had there been no timing defect; as such, the appellant 
is not prejudiced by a decision in this case.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private medical records 
have been associated with the claims folder.  Additionally, 
the VA afforded the appellant VA examinations in July 2006; 
the reports of examination with medical opinions are 
associated with the claims folder.  VA also afforded the 
appellant the opportunity to appear for a hearing, which he 
did not exercise.  We find that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served from 1995 to 
1997 in the U.S. Navy.  He did not engaged in combat and he 
does not assert that any of his claimed disabilities are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Organic diseases of the nervous system shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2006).

A.  Hearing Loss

The appellant seeks service connection for a bilateral 
hearing loss disability.  In support of his claim, the 
appellant asserts that he was exposed to significant noise 
while in the Navy aboard ship.  His military occupation was 
sonar technician.

Service medical records show no complaint of hearing loss.  
Audiometric testing in November 1995 and February 1997 
reflect pure tone thresholds 15 decibels or less in the 
frequencies 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  No 
significant threshold shift was noted.  Report of service 
separation examination dated February 1997 reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
5
LEFT
15
10
15
15
10

Summary of defects and diagnoses reflects mild hearing loss 
at less than 20 decibels in all frequencies, not considered 
disabling.

In September 1997, a VA audiological examination was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
15
15
15
10
10

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  Hearing was described as within normal 
limits

The appellant obtained a private audiological evaluation in 
December 2000.  At that time, he reported noticing a gradual 
loss in hearing since service and bilateral tinnitus on 
occasion.  The report reflects that the pure tone audiometry 
showed "hearing within normal limits bilaterally" and that 
speech discrimination was 100 percent bilaterally.

A VA audiological examination was conducted in July 2006.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
10
LEFT
15
15
20
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner reported that hearing was within normal limits 
bilaterally.

The Board notes that, in cases involving claims of 
entitlement to service connection for hearing loss, impaired 
hearing will be considered to be a disability for VA service 
connection purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Here, a review of the 
service medical records establish that he did not have 
hearing loss disability during service.  Additionally, the 
post service medical shows that hearing is within normal 
limits.  A hearing loss disability as defined by VA is not 
shown.  The auditory threshold at the frequencies of 500, 
1000, 2000, 3000, and 4000 hertz is not 40 decibels or 
greater; nor are the thresholds for at least three of these 
frequencies 26 decibels or greater; nor is any speech 
recognition score less than 94 percent.  See 38 C.F.R. § 
3.385.  The most recent speech recognition levels using the 
Maryland CNC Test show speech discrimination of 96 percent in 
the right ear and 100 percent in the left ear.  Finally, the 
July 2006 VA examiner stated that the appellant's hearing was 
within normal limits bilaterally.  Therefore, since there is 
no medical evidence of bilateral hearing loss that qualifies 
as hearing loss disability for VA purposes, service 
connection for a bilateral hearing loss disability is not 
warranted.

The Board acknowledges the appellant's argument that he has a 
current bilateral hearing loss disability.  While the Board 
has considered his lay assertions, they do not outweigh the 
competent medical evidence of record which shows no bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. § 
3.385.

The Board concludes that the preponderance of the evidence is 
against service connection for hearing loss.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Tinnitus

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for tinnitus.  Tinnitus is not shown in service 
and the first documented complaints are 6 months after 
service discharge.  Furthermore, competent evidence shows 
that tinnitus is less likely than not attributable to noise 
exposure in service.

The Board notes that service medical records, including 
report of service separation examination dated February 1997, 
are silent for complaints or findings for tinnitus.  These 
records reflect that the appellant was issued ear plugs and 
advised of the Navy's Hearing Conservation Program in August 
1996.  The first documented complaint of tinnitus is on the 
appellant's claim for compensation dated August 1997.  
However, during VA audiological examination in September 
1997, the appellant denied tinnitus.  The appellant underwent 
a private audiological evaluation in December 2000.  At that 
time, he reported bilateral tinnitus on occasion.  He noted 
exposure to significant levels of machinery noise in service.  
The examiner reassured the appellant that he had fairly good 
auditory abilities and advised him to obtain a comparative 
audiological evaluation if he subjectively notices an 
increase in tinnitus.  In July 2006, a VA audiological 
evaluation was conducted.  The appellant reported a history 
of tinnitus on the right since February 1996.  He indicated 
that tinnitus was neither constant nor recurrent.  After 
review of the claims folder, the examiner opined that "it is 
less likely than not that vet's tinnitus was caused by 
military noise exposure."  The examiner noted that there was 
no documented medical history of tinnitus in the claims 
folder and that the appellant had denied tinnitus on VA 
audiological examination in September 1997.  See VA Medical 
Opinion, dated August 2006.

The Board acknowledges the appellant's lay assertions that he 
has tinnitus attributable to noise exposure in service.   Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet.App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).   Lay persons, however, are not competent 
to opine as to medical etiology or render medical opinions. 
 See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As such, the Board 
finds that the VA medical opinion dated August 2006 is more 
probative in this case.

The veteran has reported that he had tinnitus since 1996.  
Although he is not competent to establish a cause, he is 
competent to report that he hears ringing and when that 
ringing started.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competence and credibility are different matters.  
Our review reflects that the service records were silent for 
tinnitus and he denied a history of ear trouble at 
separation.  The Board finds that the silence of the service 
records and his denial at separation are far more probative 
as to the onset of his tinnitus.  As noted by the Federal 
Circuit in a non precedent decision, the absence of evidence 
in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact. 

Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Headache

The appellant filed an original claim for compensation in 
August 1997, reporting lumbosacral strain and tinnitus as 
disabilities related to service.

In November 1998, VA received a statement from the appellant 
showing a history of chronic headaches.  In a January 1999 
statement, the appellant reported a history of headaches 
since 1996.  The appellant reports in February 1999 that he 
received treatment for headache and dehydration in service 
and that he was given "fluids and a chit for bed rest."  He 
reports recurring headaches since that time.  In a January 
2000 statement, the appellant indicated that heat stress in 
service led to his recurrent headache problem.

Service medical records are silent for headaches, including 
treatment for dehydration.  Heat Stress Screening was 
conducted in August 1996, wherein, the causes and 
consequences of heat stress were explained to the appellant.  
The consequences included headache.  The appellant reported 
that he had not had a previous heat related injury.  Report 
service separation examination dated February 1997 reflects 
that, on the medical history portion of that examination, the 
appellant denied frequent or severe headaches.

In support of the appellant's claim for service connection 
for headaches, VA received private medical records.  In 
December 1998, the appellant presented with complaints of 
off-and-on headaches for past 2 years; the assessment was 
headaches of unknown etiology and possibility secondary to 
migraine.  Variant versus muscle tension was noted.  In 
January 1999, the appellant presented with complaint of 
headache beginning 2 days earlier.  A 2 years history of off-
and-on headaches was reported.  The assessment was migraine 
headaches.  In July 1999, the appellant presented with 
headache complaint.  At this time, it was noted that the 
appellant's head hit the windshield during a motor vehicle 
accident in 1998.  The assessment was tension/migraine 
headache.  An August 1999 treatment note reflects an 
assessment for mixed headaches.  A December 1999 treatment 
note reflects an assessment for headaches, suspect vascular.  
In August 2001, the appellant reported a history of migraine 
headache and the assessment was headaches.

In July 2006, a VA neurological examination was conducted.  
The appellant reported onset of headaches in March 1996 after 
having been treated for dehydration.  He further reported 
that he self-managed care of his headaches.  The appellant 
was diagnosed with headaches/muscle tension variety.  The 
examiner indicated that there "is no indication that the 
veteran has migraine headaches at this time."  The examiner 
opined that it was "at least as likely as not that this 
veteran did have muscle tension type headaches in active 
military service that were self managed due to his 
stoicism."  The examiner indicated that his opinion was 
predicated on medical history provided by the appellant in 
December 1998 and January 1999 of headache off-and-on for 2 
years.

Analysis

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against 
service connection for headaches.  First, the probative 
evidence establishes that he does not have migraine.  
Migraine was noted as an assessment or as a diagnosis by some 
examiners.  However, those reports were remarkably lacking in 
detail that would justify the diagnosis.  Rather, the more 
probative, to include the recent VA examination establishes 
that he does not have migraine.  
Second, the appellant's tension headache, diagnosed on recent 
VA examination in July 2007 and variously noted in the 
private medical records, is not a disability resulting from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Therefore, service connection for tension headache is not 
warranted.

The Federal Circuit has correctly noted the basis for an 
award of compensation.  For veteran, basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131--the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words:  "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty."  38 U.S.C.A §§ 1110, 1131.  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

In this case, the appellant was seen at a private medical 
center in December 1998 and reported that he had had 
recurrent headaches for the last two years.  Since the 
appellant separated from service in March 1997, this would 
appear to place the onset during service.  The Board concedes 
that a layman is competent to report the existence of a 
headache (pain in the head) and when it started.  However, he 
is not competent to establish a diagnosis or that there is 
underlying pathology.  Therefore, even if we accept an in-
service onset, the claim is denied because there is no 
underlying disease or injury.  Rather, the examiner 
established that he had a tension headaches, in essence, a 
pain alone condition.  In the absence of an underlying 
disease or injury, service connection may not be granted.

Accordingly, the claim is denied.  The evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board acknowledges the favorable medical nexus opinion in 
this case.  The examiner accepts the appellant's account of 
self-managed care of headache pain in service and predicated 
his opinion on the documented post service history of 
headache in service.  However, the Board finds that the 
report of in-service headache by the appellant lacks 
credibility because of his self-reporting inconsistencies.  
We note that, on VA examination in July 2006, the appellant 
reported headaches in March 2006 after dehydration; but, on 
August 1996 Heat Stress Screening, the appellant denied any 
previous heat related injury and he denied headaches on 
separation examination in February 1997.  The appellant has 
been vague regarding the circumstances of his alleged 
dehydration in service, but suggests in February 1999 that 
his headache and dehydration were sufficiently serious in 
service to warrant having been given "fluids and a chit for 
bed rest."  Notwithstanding the alleged seriousness of this 
incident and recurrence of headache since that time, the 
appellant denied any history of headache on service 
separation examination in February 1997 and there is no 
service record of treatment for dehydration.  Mindful of the 
appellant's in-service and post service histories, the Board 
finds that the appellant post service report of in-service 
headaches lacks credibility and, therefore, the favorable VA 
medical opinion has limited probative value.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headache is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


